ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
T &A Screw Machine Products, Inc.           )      ASBCA No. 58998
                                            )
Under Contract No. Wl5QKN-l l-D-0201        )

APPEARANCE FOR THE APPELLANT:                      Mr. Mark Drouin
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Lawrence P. Gilbert, JA
                                                    Trial Attorney

                                DISMISSAL ORDER

       On 6 November 2014, the parties informed the Board that they had reached a
settlement in principle. On 16 January 2015, appellant informed the Board that it
wished to withdraw the appeal, requesting dismissal with prejudice. The appeal is
dismissed with prejudice.

      Dated: 22 January 2015



                                                Administr tive Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58998, Appeal ofT&A
Screw Machine Products, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals